Citation Nr: 0804880	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO. 03-28 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral shoulder disability.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for neck 
disability including secondary headaches and tingling and 
numbness in the fingers.

3. Entitlement to service connection for neck disability 
including secondary headaches and tingling and numbness in 
the fingers.

4. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability.

5. Entitlement to service connection for back disability.

6. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability.

7. Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1977.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the RO.

In May 2007, the veteran had a hearing at the RO before the 
Veterans Law Judge whose name appears at the end of this 
decision.

The issue of service connection for right knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1. In April 1999, the RO denied the veteran's claim of 
service connection for bilateral shoulder disability.

2. Evidence associated with the record since the RO's April 
1999 decision is either cumulative or redundant and, by 
itself or in connection with evidence previously assembled, 
does not relate to an unestablished fact or raise a 
reasonable possibility of substantiating the claim of service 
connection for bilateral shoulder disability. 

3. In April 1999, the RO denied the veteran's claim of 
service connection for neck disability, characterized as neck 
strain with secondary headaches and tingling and numbness in 
the fingers. 

4. Evidence associated with the record since the RO's April 
1999 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact or raises a reasonable 
possibility of substantiating the claim of service connection 
for neck disability, including neck strain with secondary 
headaches and tingling and numbness in the fingers.

5. Neck disability, including neck strain with secondary 
headaches and tingling and numbness in the fingers, was first 
manifested years after service, and the preponderance of the 
competent evidence of record shows that it is unrelated 
thereto. 

6. In April 1999, the RO denied the veteran's claim of 
service connection for back disability, characterized as 
chronic back strain.

7. Evidence associated with the record since the RO's April 
1999 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact or raises a reasonable 
possibility of substantiating the claim of service connection 
for back disability. 

8. Back disability was first manifested years after service, 
and the preponderance of the competent evidence of record 
shows that it is unrelated thereto. 

9. In April 1999, the RO denied the veteran's claim of 
service connection for right knee disability, characterized 
as the residuals of a right knee injury.

10. Evidence associated with the record since the RO's April 
1999 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact or raises a reasonable 
possibility of substantiating the claim of service connection 
for right knee disability. 


CONCLUSIONS OF LAW

1. The RO's April 1999 decision, which denied the veteran's 
claim of entitlement to service connection for bilateral 
shoulder disability is final. 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1998).

2. New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
bilateral shoulder disability. 38 U.S.C.A. § 5108 (West 2002 
and Supp. 2007); 38 C.F.R. § 3.156 (2007).

3. The RO's April 1999 decision, which denied the veteran's 
claim of entitlement to service connection for neck 
disability, characterized as neck strain with secondary 
headaches and tingling and numbness in the fingers, is final. 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1998).

4. New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for neck 
disability, including secondary headaches and tingling and 
numbness in the fingers. 38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.156 (2007).



5. Neck disability, including secondary headaches and 
tingling and numbness in the fingers, is not the result of 
disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

6. The RO's April 1999 decision, which denied the veteran's 
claim of entitlement to service connection for back 
disability, characterized as chronic back strain, is final. 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1998).

7. New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for back 
disability. 38 U.S.C.A. § 5108 (West 2002 and Supp. 2007); 38 
C.F.R. § 3.156 (2007).

8. Back disability is not the result of disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).

9. The RO's April 1999 decision, which denied the veteran's 
claim of entitlement to service connection for right knee 
disability, characterized as the residuals of a right knee 
injury, is final. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.1103 (1998).

10. New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
right knee disability. 38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for service connection for bilateral shoulder disability, 
neck disability, back disability, and right knee disability. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. In this 
regard, the Board notes that these are not the veteran's 
first such claims. 

In April 1999, the RO denied the veteran's claims of 
entitlement to service connection for bilateral shoulder 
disability, neck disability, back disability, and right knee 
disability. The veteran disagreed with those decisions and 
was issued a Statement of the Case; however, he did not 
submit a timely response to perfect his appeal. Consequently, 
those decisions became final under the law and regulations 
then in effect. 38 U.S.C.A. §§ 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1998). The veteran now requests that those claims 
be reopened.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. 
§ 7105. The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.

New evidence means existing evidence not previously submitted 
to VA decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. 

Prior to making a determination as to whether the additional 
evidence is new and material, the Board must ensure that the 
RO has examined the bases for the denial in the prior 
decision and advise the veteran of the evidence necessary to 
substantiate the element(s) required to establish service 
connection that was found insufficient in that denial. Kent 
v. Nicholson, 20 Vet. App. 1 (2006). 



As part of that notice, VA must inform the veteran of the 
information and evidence he is expected to provide, as well 
as the information and evidence VA will seek to obtain on his 
behalf. In addition, VA must tell the veteran to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Generally, the notice must be provided to the veteran before 
the initial unfavorable decision on the request to reopen the 
claim. Id; see also, Pelegrini v. Principi, 18 Vet. App. 112 
(2004). However, VA may proceed with adjudication of a claim 
if errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121. 
In order to cure a notice timing defect, a compliant notice 
must be issued followed by the readjudication of the claim. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II). 

In October 2002, the RO determined that the veteran had not 
submitted new and material evidence to support any of his 
claims for service connection for bilateral shoulder 
disability, neck disability, back disability, and right knee 
disability. Therefore, the RO confirmed and continued the 
April 1999 denial. 

In March and July 2005, the RO examined the bases for the 
denial in its April 1999 decision and advised the veteran of 
the evidence necessary to substantiate the element(s) 
required to establish service connection that was found 
insufficient in that denial. The RO also provided notice to 
the veteran regarding the information and evidence needed to 
substantiate the underling claims for service connection for 
bilateral shoulder disability, neck disability, back 
disability, and right knee disability. The RO specified the 
information and evidence to be submitted by him and the 
information and evidence to be obtained by VA. The RO also 
requested that he advise VA of or submit any further evidence 
pertaining to his claim. 

In March 2006, the RO also notified the veteran of the 
criteria and method used to assign a degree and effective 
date of disability should service connection be granted for 
bilateral shoulder disability, neck disability, back 
disability, and/or right knee disability.

In response to the foregoing notices, the veteran and his 
representative submitted additional evidence and argument in 
support of the veteran's request to reopen his claims. The 
veteran also had a hearing before the undersigned Veterans 
Law Judge in May 2007. Following that hearing, the Veterans 
Law Judge left the record open for 60 days so that the 
veteran could submit still additional evidence to 
substantiate his claims. 

On many occasions since October 2002, the RO considered the 
additional evidence and argument submitted by the veteran and 
his representative. In March 2006, the RO granted the 
veteran's request to reopen his claims for service connection 
for bilateral shoulder disability, neck disability, back 
disability, and/or right knee disability. However, the RO 
confirmed and continued the previous denials. On each 
occasion, the veteran was notified of the decision and given 
an opportunity to comment. Neither he nor his representative 
argued that they had not been properly notified of the 
criteria to reopen his claim or that they did not understand 
the criteria for service connection for the underlying claim. 
See Mayfield, supra (due process concerns with respect to 
notice requirements must be pled with specificity). They also 
raised no objections to manner in which disability ratings 
and effective dates were assigned. In this regard, the Board 
notes that service connection for the claimed disabilities is 
being denied. Therefore, no disability ratings or effective 
dates will be assigned. Thus, any question as to the 
timeliness of the notice concerning those elements is 
effectively moot. For these reasons, the Board finds that any 
timing problem constitutes no more than harmless error.



After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claims for 
service connection for bilateral shoulder disability, neck 
disability, back disability, and right knee disability. 
Indeed, it appears that all relevant evidence identified by 
the veteran has been obtained and associated with the claims 
folder. He has not identified any further outstanding 
evidence which could be used to support any of his claims. As 
such, the record has been fully developed, and it is 
difficult to discern what additional guidance VA could 
provide the veteran regarding any further evidence he should 
submit to substantiate his claims. Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004). 

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claims for service connection. See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (development that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be 
avoided). Accordingly, the Board will consider whether the 
additional evidence is, in fact, new and material for the 
purpose of reopening his claims for service connection for 
bilateral shoulder disability, neck disability, back 
disability, and/or right knee disability. 

If the additional evidence is not sufficient to reopen a 
claim, the Board's analysis must cease. See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993). However, if the evidence received is sufficient to 
reopen a claim, the Board must ensure that VA has met its 
duty to assist the veteran in the development of that claim. 
The Board may then proceed to a de novo review of the merits 
of the claim. See Elkins v. West, 12 Vet. App. 209 (1999).

The Facts and Analysis

The veteran contends that his bilateral shoulder disability, 
neck disability, back disability, and right knee disability 
are primarily the result of a motorcycle accident in service 
in November 1976. Therefore, he maintains that service 
connection is warranted.
After reviewing the record, the Board finds that the veteran 
has not submitted new and material evidence with which to 
reopen his claim of service connection for bilateral shoulder 
disability. To that extent, the appeal is denied.

The veteran has submitted new and material evidence with 
respect to his claims for service connection for neck 
disability, back disability, and right knee disability. 
Therefore, the request to reopen those claims is granted. 
However, a de novo review of the evidence shows that the neck 
and back disabilities were first manifested years after 
service and that the preponderance of the evidence is against 
a finding of service connection. Accordingly, service 
connection remains denied for those disabilities. 

The issue of service connection for right knee disability 
requires further development. Therefore, as noted above, that 
issue will be remanded to the RO for additional action. 

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidence on file in April 1999 consisted of the veteran's 
service medical records; a May 1998 statement from the 
veteran's mother; reports of pre-employment physical 
examinations performed in May and September 1979; a June 1998 
statement from J. J.M., D.C.; the report of a VA examination, 
performed in October 1998; and an October 1998 statement from 
A. N. W., M.D. 

The service medical records show that in November 1976, the 
veteran was involved in a motorcycle accident in which he 
sustained a strained/sprained right knee with lacerations and 
contusions of the knee. However, there was no evidence of any 
associated injury to the neck, back, or shoulders. During his 
service separation examination, there was a scar on his right 
knee; however, there was no evidence of any disability 
involving the neck, lower extremities, or spine. 

In October 1998, the VA examiner found that the veteran had 
chronic back and neck strain; degenerative disc disease at 
C4-5 and C6-7; mild compression fractures at T8 and T12; 
right knee strain; headaches secondary to neck strain; and 
tingling and numbness in the fingers, secondary to irritation 
of the C7-8 nerve roots due to neck tension. However, the 
claims file had not been available to the examiner for 
review, and the examiner did not offer an opinion as to a 
nexus between any of those disabilities and service. 



In June and October 1998, J. J. M., D.C. and A. N. W., M.D., 
reported that they had treated the veteran since 1989 and 
1988, respectively. They suggested that as a result of his 
1976 motorcycle accident the veteran had problems with his 
cervical and thoracic spines and brachial problems. However, 
those conclusions were based on an inaccurate history 
reported by the veteran rather than a review of the evidence 
in the claims file. LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (A bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.) 
Indeed, the veteran's account was at odds with the 
preponderance of the competent evidence of record. For 
example, the medical records on file in April 1999 were 
negative for any continuing symptomatology between the 
veteran's discharge from service and the late 1980's. 
Moreover, during pre-employment examinations in May and 
September 1979, the veteran denied any residual disability 
from his motorcycle accident in service, and his neck, lower 
extremities, and spine were found to be normal. 

Absent competent medical evidence of shoulder disability, 
neck disability, or back disability in service or a nexus 
between the right knee strain and the right knee injury in 
service, the veteran could not meet the criteria for service 
connection. Therefore, in April 1999, the RO denied service 
connection for the claimed disabilities; and, as noted above, 
that decision became final.

Evidence added to the record since the RO's April 1999 
decision consists of employment records reflecting his 
treatment from February 1981 through December 1994; records 
reflecting the veteran's VA treatment from January 1999 
through July 2007; a June 2001 statement signed by J. J. M., 
D.C., and B. D. F., D.C.; statements, dated in August 2002 
from the veteran's wife and stepson; the veteran's records 
from the Social Security Administration; records reflecting 
the veteran's treatment at Harrison Memorial Hospital in 
October 2006; and the transcript of the May 2007 hearing held 
at the RO before the undersigned Veterans Law Judge. 

Generally, such evidence is presumed credible for the limited 
purpose of ascertaining whether material evidence has been 
obtained. Spalding v. Brown, 10 Vet. App. 6, 10 (1997); 
Justus v. Principi, 3 Vet. App. 510, 512 (1992). 
The Shoulders

With respect to the claimed shoulder disability, the 
additional evidence is new in the sense that it was not 
previously before VA adjudicators. However, it is not 
material as it does not fill the deficits in the evidence 
which existed in April 1999. 

In September and November 2006, the VA rheumatology service 
reported that in his motorcycle accident in 1976, the veteran 
had landed on his shoulders. However, that history was 
related by the veteran and is not supported by the evidence 
on file. LeShore. Indeed, the service medical records 
continue to be negative for any competent evidence of 
shoulder disability in service. The new evidence shows that 
bilateral shoulder strain and a left brachial plexus stretch 
injury were manifested in July 1985. Such injury was 
sustained when the veteran dodged a power pole which blew up 
or collapsed at work. More recent records also show treatment 
for complaints of bilateral shoulder pain. However, they are 
negative for chronic, identifiable disability of the 
shoulders. 

In June 2001, J. J. M., D.C., and B. D. F., D.C.; reported 
that the veteran had shoulder pain as a result of his 
inservice motorcycle injury in service. Not only is that 
conclusion the result of history related by the veteran, it 
is essentially cumulative of Dr. M.'s June 1998 statement 
indicating that the veteran had brachial problems. Moreover, 
the record continues to be negative for any competent 
evidence of identifiable shoulder disability which is 
responsible for the veteran's pain. 

The only other reports of a nexus between the veteran's 
claimed shoulder problems and service come from the veteran 
and his family. As a lay persons, however, they are only 
qualified to report on matters which are capable of lay 
observation. They are not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). Therefore, their 
opinions, without more, cannot be considered competent 
evidence of service connection for shoulder disability. 

Absent competent evidence of disability in either shoulder in 
service or of current identifiable shoulder disability, the 
new evidence is not considered material for the purpose of 
reopening the claim for service connection for shoulder 
disability. Accordingly, the April 1999 denial of service 
connection for shoulder disability is confirmed and 
continued. 

In arriving at this decision, the Board recognizes that the 
RO reopened the veteran's claim for service connection for 
shoulder disability and considered the claim for service 
connection on a de novo basis. However, the RO's 
determination is not controlling on the Board. Cf. Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) ("[T]he Board 
does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.") 

The Neck and Back

The veteran also requests that VA reopen his claim for 
service connection or neck and back disability. Evidence 
added to the record since the RO's April 1999 decision 
includes medical records from the veteran's employer after 
service and records reflecting the veteran's treatment by the 
VA rheumatology service from June to December 2006. 

Such evidence is new in the sense that it was not previously 
before VA adjudicators. It is also material in that it shows 
treatment for upper back and neck complaints back to the 
early 1980's, as well as a reported history back to service. 
In light of the fact that such evidence is more proximate to 
service, it suggests the possibility of nexus between the 
veteran's injuries in his motorcycle accident in 1976 and his 
claimed neck and back disability. This is particularly true 
in light of evidence supporting such a nexus. Therefore, the 
additional evidence is new and material for the purpose of 
reopening the claims of service connection for neck and back 
disabilities. To that extent, the appeal is granted.

After ensuring that VA has met its duty to assist the veteran 
in the development of his claim, the Board may, therefore, 
proceed to a de novo review of the merits of the claim. 
Elkins.

As noted above, the RO has properly notified the veteran of 
the evidence necessary to substantiate his claim, and had 
performed extensive development. The RO has obtained all 
evidence cited by the veteran and has considered all evidence 
in readjudicating the appeal. Therefore, additional 
development is unnecessary and would do no more than impose 
additional burdens on VA with no benefit flowing to the 
veteran. Sabonis.

A de novo review of the record confirms that in November 
1976, the veteran was involved in a motorcycle accident in 
which he sustained lacerations, contusions, and a 
sprain/strain of the right knee. However, there was no 
evidence of any injuries or residual disability affecting the 
cervical or thoracic spines. Indeed, the report of the 
veteran's service separation examination, as well as reports 
of pre-employment physical examinations in May and September 
1979, were negative for any associated complaints or clinical 
findings. 

Employment records in July 1982 show that the veteran had low 
back strain possibly related to a past motorcycle injury. 
They also show that in March 1983 the veteran sustained 
cervical and thoracic spine strain in another motorcycle 
accident. It was noted that the veteran had a history of an 
injury to the same area of his back six years earlier. 

The evidence also contains several opinions which suggest a 
relationship between the injuries sustained in the veteran's 
1976 motorcycle accident and his subsequent cervical and 
thoracic spine problems, variously diagnosed as a 
sprain/strain, degenerative disc disease at C4-5 and C5-6, 
and compression fractures at T8 and T12. In June and October 
1998, J. J. M., D.C. and A. N. W., M.D., reported that they 
had treated the veteran since 1989 and 1988, respectively. 
They suggested that as a result of his 1976 motorcycle 
accident the veteran had problems with his cervical spine. In 
January 2001 and July 2007, Dr. M. tended to confirm that 
conclusion, and in November 2006 the VA rheumatologic service 
recommended that VA resolve all reasonable doubt in favor of 
the veteran and grant the claim. 

The veteran contends that such opinions should be accorded 
great weight because they come from his health care 
providers. However, the United States Court of Appeals for 
Veterans' Claims (Court) has explicitly rejected the broad 
application of the treating physician rule that gives the 
opinions of treating physicians greater weight in evaluating 
veterans' claims. Guerrieri v. Brown, 4 Vet. App. 467, 417 - 
473 (1993). Moreover, the foregoing conclusions were based on 
an inaccurate history reported by the veteran rather than a 
review of the evidence in the claims file. As such, they 
cannot be considered competent medical evidence to support a 
grant of service connection. LeShore; see, also, Reonal v. 
Brown, 5 Vet. App. 458 (1993) (a medical opinion based upon 
an inaccurate factual premise has no probative value.). 

Not only are the veteran's service medical records and 1979 
pre-employment examinations negative for any neck or back 
disability, the veteran's post-service employment records 
show numerous injuries resulting in complaints of neck and 
back pain and strain. They include a 1983 motorcycle accident 
and a significant injury in July 1985 when a power pole 
collapsed. Although the veteran contends that the motorcycle 
accident in service was much more severe and cites a 
supporting statement, dated in July 2007, the foregoing 
injuries required treatment and changes/limitations in his 
job-related duties. 

As a result of the July 1985 accident, the veteran underwent 
disability evaluation by his employer in October and December 
1985. During those evaluations. the examiners found that the 
veteran had aggravated a neck sprain which he had sustained 
in his 1983 motorcycle accident. In fact, in December 1985, 
the veteran denied a neck injury prior to 1983 and 
specifically denied any back or neck injuries from his 1976 
motorcycle accident. In October 1986, J. J. R., M.D, and J. 
M. D., D.C., reported that the veteran had sustained cervical 
and thoracic strain in his July 1985 accident; and in October 
1987, an MRI revealed disc disease at C4-5 and C5-6 which the 
examiner noted was consistent with the 1985 trauma. In 
November 1988, R. F. L., M.D. reviewed the veteran's medical 
history and found that the veteran had severe neck problems 
due to a non-occupational injury in 1985. In January 1992, 
following a third disability evaluation, it was noted that 
the veteran had residual pain and limitation of neck motion 
due to neck injuries in 1983 and 1985. In any event, despite 
extensive treatment and evaluations, the foregoing health 
care providers cited no relationship between the veteran's 
neck and back disabilities and the claimed injuries in 
service.

In October 1998, the veteran was examined by VA. The veteran 
reported that he had sustained injuries to his neck, upper 
back, and right knee in the motorcycle accident in service. 
Following the examination, the examiner found that the 
veteran had chronic neck and back strain, as well as 
degenerative disc disease at C4-5 and C6-7 and compression 
fractures of unknown age at T8 and T12; right knee strain 
with limitation of motion and mild instability; headaches, 
secondary to neck strain and tension; and tingling and 
numbness in the fingers, secondary to irritation of the C7-8 
nerve roots, bilaterally, due to tension in the neck. 

The VA examiner rendered no opinion as to any relationship to 
service. However, the preponderance of the foregoing evidence 
shows, rather clearly, that the veteran's neck and back 
disabilities are due to injuries sustained after service 
rather than the claimed injuries sustained in his 1976 
motorcycle accident in service. The only other evidence to 
the contrary comes from the veteran and his family; however, 
it must be emphasized that they are not qualified to render 
medical opinions. Espiritu. 

Absent competent evidence of injuries to the neck or back in 
service or competent evidence of a nexus between the current 
neck and back disabilities and service, the veteran cannot 
meet the criteria for service connection. Accordingly, 
service connection for neck and back disability is not 
warranted. To that extent, the appeal is denied.



The Right Knee

Evidence added to the record since April 1999 includes 
medical records from the veteran's employer after service and 
records reflecting the veteran's treatment by VA in September 
2006 and March and April 2007. 

Such evidence is new in the sense that it was not previously 
before VA adjudicators. It is also material in that it shows 
current right knee disability, including arthralgia and 
scarring. The additional evidence such as that from the VA 
rheumatology service in November 2006 suggests a nexus 
between the veteran's current right knee problems and 
service. When considered with the evidence of record showing 
a right knee injury in service, the additional evidence 
effectively establishes a basis for reopening the claim for 
service connection for right knee disability. To that extent, 
the appeal is also granted.


ORDER

New and material evidence not having been received, the 
request to reopen the claim of service connection for the 
residuals of bilateral shoulder injuries is denied.

New and material evidence having been received, the request 
to reopen the claim of service connection for neck disability 
including secondary headaches and tingling and numbness in 
the fingers, is granted. 

Service connection for neck disability including secondary 
headaches and tingling and numbness in the fingers, is 
denied.

New and material evidence having been received, the request 
to reopen the claim of service connection for back disability 
is granted. 

Service connection for back disability is denied.

New and material evidence having been received, the request 
to reopen the claim of service connection for right knee 
disability is granted. 


REMAND

Having reopened the claim of service connection for right 
knee disability does not end the Board's inquiry. Rather, it 
places upon VA the duty to assist the veteran in the 
development of the claim by obtaining relevant records which 
could possibly substantiate the claim and conducting 
appropriate medical inquiry. See Justus v. Principi, 3 Vet. 
App. 510 (1992); cf. Peters v. Brown, 6 Vet. App. 540, 542 
(1994); see 38 U.S.C.A. § 5107(a). 

The veteran contends that he injured his right knee in 
service in a 1976 motorcycle accident. There is evidence of 
right knee symptomatology since that time, as well as current 
evidence of right knee pathology. For example, a VA treatment 
record, dated in April 2007, shows that the veteran has right 
patellofemoral syndrome, as well as scars on his right knee. 
However, there is no competent evidence of record concerning 
the etiology of that disability. Although the veteran was 
examined by VA in October 1998, no opinion was requested as 
to the etiology of the veteran's right knee disability(s).

In light of the foregoing, further development is warranted 
with respect to the issue of service connection for right 
knee disability. Accordingly, that issue is remanded for the 
following actions:

1. Schedule the veteran for an orthopedic 
examination to determine the nature and 
etiology of any right knee disability(s) 
found to be present. All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand.

If right knee disability(s) is diagnosed, 
the examiner must identify and explain 
the elements supporting each diagnosis. 

The examiner must also render an opinion 
as to whether or not the foregoing right 
knee disability(s) was caused or 
aggravated by a right knee injury in 
service, including, but not limited to 
that sustained in a November 1976 
motorcycle accident. 

The examiner must state the medical basis 
or bases for the opinion. If the examiner 
is unable to do so without resort to 
speculation, he or she should so state. 

2. When the actions requested in part 1 
have been completed, undertake any other 
indicated development. Then readjudicate 
the issue of entitlement to service-
connection for right knee disability. 

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is so notified. It 
must be emphasized, however, that he has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO. Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


